                 Case 7:20-cv-03212-NSR Document 3 Filed 05/18/20 Page 1 of 1




                              GLASS HARLOW & HOGROGIAN LLP
                                     ATTORNEYS AND COUNSELORS AT LAW
                                           A Limited Liability Partnership
                                         85 BROAD STREET, 18TH FLOOR
                                              NEW YORK, NY 10004
                                                   212-537-6859
                                              FAX NO. 845-510-2219

Bryan D. Glass                              E-mail: bglass@ghnylaw.com
    Partner

                                                 May 18, 2020

      Via ECF
      Honorable Nelson S. Roman
      United States District Judge
      Southern District of New York
      300 Quarropas Street
      White Plains, New York 10601

                             Re:     Santana et al v. Mount Vernon City School District/ Board of
                                     Education et al., 20-CV-3212-NSR
                                     Request for Permission to File Corrected Complaint

      Dear Judge Roman:

              I am attorney for Plaintiffs Ray Santana and Brendan Duffy in the above-referenced action.
      I write to request permission to file a corrected copy of the complaint filed on April 23, 2020.
      When filing the complaint, our office inadvertently did not attach the Notice of Right to Sue Letters
      as exhibits to the complaint. A copy of the corrected complaint with the Notice of Right to Sue
      Letters is attached for your convenience. We respectfully request that the Court allow us to file
      the corrected complaint.

             Thank you for the Court’s consideration.


                                                             Respectfully submitted,

                                                     By:     s/ Bryan Glass
                                                             Bryan D. Glass, Esq.
